—Order, Supreme Court, Bronx County (Alan Saks, J.), entered July 13, 1995, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*270In an action for personal injuries allegedly sustained when plaintiff delivered milk to defendants’ supermarket, defendants’ motion for summary judgment was properly denied. It was not plaintiffs’ burden in opposing the motion to demonstrate the negligence of defendants or the proximate cause of the accident; rather, it was defendants’ burden, as movants,, to establish the absence of creation of the dangerous condition or notice thereof as a matter of law, where plaintiff submitted proof that he was struck in the head and neck by boxes of canned goods while making a delivery on defendants’ premises and without having had any prior contact with the boxes (Colt v Great Atl. & Pac. Tea Co., 209 AD2d 294). Concur—Murphy, P. J., Sullivan, Rubin, Ross and Williams, JJ.